Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 7/25/2022 include amendments to the claims. Claims 1-11 are pending. Claims 7-11 have been newly added. Claims 1-3 and 6 have been amended.
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach that by supplying the gas into the inner space of the tank, the pressure is increased above one atm, whereby the liquid state of the gas, which is at a temperature above its boiling point at one atm, is maintained: Lee et al. teaches a solvent supply unit comprising: a tank 121 including an inner space 123 in which the organic solvent may be filled; a heating member 157/160 capable of heating the organic solvent in the tank 121; a pressing member (see 170 and associated piping, capable of supplying an inert gas into the inner space, which is therefore provided at a pressure greater than atmospheric pressure or 1 atm so as to provide the necessary pressure differential and motive force) connected with the inner space 123; and a connection pipe 125 that connects the tank 121 and the discharge unit 127 (see figures 1-3 and pages 6-9 of the translation). Lee et al. does not explicitly teach the pressing member is capable of controlling a pressure of the inner space. Kobayashi teaches a substrate treating apparatus (see abstract) and that a gas supply system 33 may include a valve 333 so as to control the supply of gas to the nozzle (see figure 1, paragraphs [0063] and [0066]). Since both Lee et al. and Kobayashi teach substrate treatment apparatuses with gas supply systems it would have been obvious to one of ordinary skill in the art that the nitrogen gas supply system in the system by Lee et al. may include a valve so as to allow for control of the supply of gas, as shown to be known and conventional by Kobayashi. Since the pressing member is fluidically connected to the inner space, it is readily apparent that control of the gas flow into the inner space will allow for control of the pressure of the inner space. Moreover, since the combined teachings of Lee et al. and Kobayashi teach all of the structural requirements, including the heating and pressing members, the choice of fluid and gas used, the temperature to which said fluid is heated and the pressure at which said gas is supplied are all matters of intended use, and it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, it has been determined that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding applicant’s arguments that the gas valve by Kobayashi is not capable of controlling pressure: Kobayashi teaches that a gas supply system 33 may include a valve 333 so as to control the supply of gas to the nozzle (see figure 1, paragraphs [0063] and [0066]). The control of the supply of a pressurized gas to the inner space, in the modified system, provides the capacity to control the pressure in the inner space by providing the desired amount of pressurized gas to the inner space. 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities: Grammatical errors in line 13: “…the inner space a target pressure…” The suggested change is: ““…the inner space to a target pressure…”  Appropriate correction is required.
    Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 7 recites the limitation: “a pressing member for supplying the organic solvent” in line 12. However, the specification at paragraphs [0017] and [0061] provides that the pressing member is provided for supplying the inert gas rather than the organic solvent. Similarly, claim 9 provides the limitation: “the pressing member continuously supplies the organic solvent”. For examination purposes, it has been assumed that the limitations of claims 7 and 9 describe the supply of inert gas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20110091136A) in view of Kobayashi (US20150200087).
Regarding claims 1, 3, 5-7, 9, 11, Lee et al. teaches a substrate treating apparatus (see abstract) comprising: a support unit 111 capable of supporting the substrate W; a discharge unit 127 capable of discharging an organic solvent (such as Isopropyl alcohol — reads on claims 5 and 11) onto the substrate W supported on the support unit 111; and a solvent supply unit capable of supplying the organic solvent heated to a temperature higher than the boiling point of the organic solvent at atmospheric pressure in a liquid state to the discharge unit 127, wherein the solvent supply unit comprises: a tank121 including an inner space 123 in which the organic solvent may be filled; a heating member 157/160 capable of heating the organic solvent in the tank 121; a pressing member (see 170 and associated piping, capable of supplying an inert gas continuously into the inner space — reads on claims 3, 6 and 9) connected with the inner space 123; and a connection pipe 125 that connects the tank 121 and the discharge unit 127 (see figures 1-3 and pages 6-9 of the translation). Lee et al. does not explicitly teach the pressing member is capable of controlling a pressure of the inner space. Kobayashi teaches a substrate treating apparatus (see abstract) and that a gas supply system 33 may include a valve 333 so as to control the supply of gas to the nozzle (see figure 1, paragraphs [0063] and [0066]). Since both Lee et al. and Kobayashi teach substrate treatment apparatuses with gas supply systems it would have been obvious to one of ordinary skill in the art that the nitrogen gas supply system in the system by Lee et al. may include a valve so as to allow for control of the supply of gas, as shown to be known and conventional by Kobayashi. Since the pressing member is fluidically connected to the inner space, it is readily apparent that control of the gas flow into the inner space will allow for control of the pressure of the inner space. Moreover, since the combined teachings of Lee et al. and Kobayashi teach all of the structural requirements, including the heating and pressing members, the choice of fluid and gas used, the temperature to which said fluid is heated and the pressure at which said gas is supplied are all matters of intended use, and it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Moreover, it has been determined that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).
Regarding claims 2 and 8, Lee et al. and Kobayashi together teach the limitations of claims 1 and 7. Lee et al. also teaches in page 5 of the translation that the temperature of the organic solvent maybe raised to near its boiling point. Lee et al. does not explicitly teach a controller. Kobayashi teaches in paragraphs [0066]-[0071] a controller 4 that is capable of controlling the operation of all of the instruments and processes associated with the substrate treatment mechanism, including the gas supply valve 333, allowing for an automated process. Since both Lee et al. and Kobayashi together teach substrate treatment systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a controller may be included in the modified system by Lee et al. so as to allow for the automation of the substrate treatment system. 
Regarding claims 4 and 10, Lee et al. and Kobayashi together teach the limitations of claims 3 and 7. Lee et al. also teaches in figure 2 that the tank 121 comprises a circulation line for circulating the liquid contained therein, wherein the heating member 157 is provided in the circulation line.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711